— Judgment unanimously affirmed. Memorandum: The sentence imposed was neither unduly harsh nor excessive, and there was no abuse of discretion by the sentencing court that would support a modification of defendant’s sentence (see, People v Farrar, 52 NY2d 302, 305). The fact that defendant received a more severe sentence than his codefendants does not warrant a reduction of his sentence (see, People v Warden, 141 AD2d 913, 914). In imposing sentence, the sentencing court was entitled to consider the codefendants’ extensive cooperation with the authorities and defendant’s relative lack of cooperation (see, People v Merchant, 171 AD2d 887, 888; People v Warden, supra, at 914). Further, defendant was sentenced in accordance with his plea agreement. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). (Appeal from Judgment of Onondaga County Court, Burke, J. — Conspiracy, 2nd Degree.) Present — Boomer, J. P., Green, Balio, Fallon and Davis, JJ.